Motion for a preliminary injunction pending appeal, insofar as it seeks to restrain respondent from placing any teacher employed by it on probation pursuant to a determination made by the Superintendent of Schools of respondent under section 210 of the Civil Service Law, granted, without costs and without prejudice to a motion to vacate the injunction in the event appellants shall fail to file, on or before July 31, 1970, record, brief and notice of argument for the term commencing September 9, 1970. Motion in all other respects denied, without costs. Respondent is directed to place the moneys withheld from appellants’ wages in an interest bearing escrow account. Herlihy, P. J., Reynolds, Aulisi, Staley, Jr., and Sweeney, JJ., concur.